

116 S2940 IS: National Aviation Heritage Area Reauthorization Act of 2019
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2940IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Portman (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the National Aviation Heritage Area Act to reauthorize the National Aviation Heritage
			 Area.
	
 1.Short titleThis Act may be cited as the National Aviation Heritage Area Reauthorization Act of 2019.
 2.Reauthorization of the National Aviation Heritage AreaSection 512 of the National Aviation Heritage Area Act (54 U.S.C. 320101 note; Public Law 108–447; 118 Stat. 3367) is amended by striking the date that is 15 years after the date that funds are first made available for this title and inserting September 30, 2022.